Citation Nr: 1217483	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  07-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than April 3, 2006 for the grant of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court endorsed a July 2011 joint motion for remand, vacated the portion of the October 2010 Board decision that denied an earlier effective date for TDIU, and remanded the matter for compliance with the instructions in the joint motion.

In October 2010, this matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO in Reno, Nevada, which, in relevant part, granted TDIU effective April 3, 2006.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran also appealed the issue of service connection for a low back disability.  The Board remanded that issue in October 2010.  The RO granted service connection in a December 2011 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with disability rating or effective date assigned.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the issue has been resolved and is not in appellate status.  

The Veteran testified before the Board at a February 2010 hearing videoconference hearing.  A transcript has been associated with the file.  The Veterans Law Judge who conducted the hearing has since left the Board.  The Veteran was offered another hearing before a different Judge, but declined in an October 2011 statement.

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The Veteran has filed numerous motions to revise previous RO decisions on the basis of clear and unmistakable error (CUE).  These include revisions of a 1972 decision for failure to award service connection for a nervous condition and failure to award a compensable rating for nerve damage of the left hand and revision of a 1980 rating decision reducing a 10 percent rating for a left hand scar to noncompensable.  The October 2010 Board decision also referred these issues to the RO and they have not yet been addressed in the first instance (it appears because the claims file was before the Court).  

The Board, again, REFERS CUE motions to: (A) revise a 1972 decision for failure to award service connection for a nervous condition and failure to award a compensable rating for nerve damage of the left hand and (B) a CUE motion to revise a 1980 rating decision, reducing a 10 percent rating for a left hand scar to noncompensable, to the AOJ for appropriate action.

In this regard, the Veteran's attorney is asked to speak with his client, directly, and put in order which claims the Veteran is filing (if any), and which claims he is not filing.  The VA wants a comprehensive list of all claims the Veteran is filing (if any) as the Veteran is not always clear.  This is the only way in which we can achieve final resolution of this case, as a whole.  In this regard, in light of the Board's decision below, the Veteran and his attorney may wish to withdraw all claims (in writing) before the RO at this time.  In any event, filing new claims, and then filing additional claims, only delays the adjudication process.  As the Court has stated:

Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court.  Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 1992).  

FINDINGS OF FACT

1.  The date of receipt of the claim for TDIU is January 10, 2002.

2.  As of January 10, 2002, the Veteran was service connected for PTSD, rated noncompensable, left hand laceration residuals of the 2nd and 3rd metacarpal heads rated 50 percent disabling, and an associated left hand scar rated as 10 percent disabling, all arising from a common event.  These evaluations meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

3.  The Veteran's service connected disabilities were of such severity as to preclude substantially gainful employment as of January 10, 2002, but no earlier. 


CONCLUSION OF LAW

The criteria for an effective date of January 10, 2002, but no earlier, for assignment of TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends generally that he is entitled to an effective date earlier than April 3, 2006 for assignment of TDIU for his service-connected disabilities.  The Veteran made a series of allegations of error in his March 2007 Notice of Disagreement.  His representative made a separate set of allegations of error in a March 2012 submission.  The Board finds that the Veteran's allegations are persuasive where the representatives are not.  The Board concludes that an effective date of January 10, 2002 is warranted for the assignment of TDIU.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).

Except as otherwise provided, the effective date of an award based on an original claim or a claim for an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  The effective date of an award of increased compensation shall be the earliest date at which it is ascertainable that an increase in disability has occurred, if the claim for an increased rating is received within one year from such date, otherwise the date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.  Claims for TDIU are considered claims for increased ratings and are subject to the same rule.

Determining whether the effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

The RO had granted entitlement to TDIU effective April 3, 2006, the date of receipt of the TDIU claim.  The RO also granted an increased rating for PTSD from 30 to 70 percent also effective April 3, 2006.  The RO indicated that the basis of the grant was the Veteran's service-connected PTSD, rated 70 percent disabling, left hand laceration residuals of the 2nd and 3rd metacarpal heads rated 50 percent disabling, and an associated left hand scar rated as noncompensable.  

The Veteran's representative submitted a March 2012 set of argument and evidence.  The evidence consists of a September 2011 statement from the Veteran's ex-wife describing his difficulties pertaining to backaches, left hand problems and behavioral problems in 1971 and 1980.  

In this regard, the Board notes that the Veteran was not service-connected for backaches or behavioral problems at that time and that the representative makes no argument as to how this is relevant to the instant claim.  In effect, the attorney has provided factual evidence against this claim.  In any event, the representative's argument contains two main components which the Board will address in turn.

The March 2012 submission argues first that the Veteran is entitled to a date of claim of at least April 3, 2005.  He argues this on the basis of VA treatment records from 2002 and 2003.  He also argues that the Veteran's employment in the year prior to April 2006 was in a sheltered environment such that it constituted marginal employment.  The representative appears to believe that an increase may be awarded up to one year prior to the date of claim if the disability is shown to be of the necessary level during that period.  This argument is incorrect.  The rule is only for increases which occur within the one year prior to the date of claim.  See Harper.  Arguing that the Veteran was unemployable in 2002 and 2003 requires a finding that unemployability first became factually ascertainable more than one year prior to April 3, 2006.  Thus, an earlier effective date could not be granted under 38 C.F.R.  § 3.400(o)(2).  See id.  This amounts to an argument against the Veteran's interest.  

The representative also argued that regardless of the April 2006 formal claim for TDIU, that the Board should have considered whether medical evidence received within the one-year period prior to his March 27, 2003 request for reconsideration require an effective date of March 27, 2002.  This argument suffers from the same failure as the previous argument.  The representative argues that the Veteran was unemployable throughout the one-year period prior to March 27, 2003, such that no finding of a factually ascertainable increase can be made during that period.  This is an essential finding to the application of 38 C.F.R. § 3.400(o)(2).  Again, the representative's arguments are against the Veteran's interest.  The Board finds that the representative's arguments are simply misplaced.

Furthermore, the representative's reliance on the March 27, 2003 submission is misplaced.  The Veteran requested reconsideration of a January 2003 rating decision which granted an increased rating of 40 percent for left hand impairment, granted entitlement to non service-connected pension, continued a noncompensable rating for an associated scar, denied service connection for PTSD and declined to reopen a service connection claim for a back disability.  The Veteran only requested reconsideration of the PTSD claim in March 2003.  This led to a June 2003 rating decision which was appealed to the Board.  There is no specific argument regarding the degree of severity of the PTSD at that time.  

The Board notes that a change in law has a significant impact on the outcome of this case.  At the time of the RO's award of TDIU, VA considered TDIU to be a separate claim from increased ratings claims (case law prior to 2009 appeared to indirectly support VA's position in this matter).  However, entitlement to TDIU was later held to be an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board has reviewed the Veteran's March 2007 Notice of Disagreement.  The Veteran argued for both an earlier effective for service connection for PTSD and an earlier effective date for TDIU.  The Veteran stated expressly that he thought he was entitled to a 100 percent rating earlier than April 3, 2006.  An argument that raises TDIU in a Notice of Disagreement as to a rating may raise TDIU effective with the same date of claim as the underlying disability.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009).  

In the absence of a legally separate "claim" for TDIU, the Board must use the date of the claim for service connection for PTSD as the date of claim for TDIU.  The Board has previously determined that date to be January 10, 2002.  The joint motion for remand did not disturb the Board's determination as to that date.  A compensable rating may not be assigned prior to the date of service connection.  The Board finds that the Veteran may only receive a TDIU on or after January 10, 2002, depending on whether he met the criteria for TDIU as of January 10, 2002, or whether the increase occurred later.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

The calculation of the combined rating for schedular TDIU will treat disabilities of a common etiology or arising from a single incident as a single disability for the purposes of determining whether the single 60 percent disability or 40 percent disability in an overall 70 percent disabled Veteran exists.  See 38 C.F.R. § 4.16.

As of January 10, 2002, the Veteran was service-connected for PTSD, rated noncompensable, left hand laceration residuals of the 2nd and 3rd metacarpal heads rated 50 percent disabling, and an associated left hand scar rated as 10 percent disabling.  The Board notes that the left hand scar rating was increased to 10 percent in February 2007 and assigned a June 27, 2001 effective date in August 2007.  His combined rating was 60 percent as of January 10, 2002.  The Veteran's PTSD is the result of an inservice personal assault in which he suffered the injury to his left hand which lacerated his metacarpal head and resulted in his left hand disabilities.  These arise from a common incident and are a single disability for calculation of the schedular minimum for TDIU.  

Thus, he meets the minimum schedular requirements for a TDIU under 38 C.F.R.  § 4.16(a) as of January 10, 2002.  However, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The issue, therefore, is whether the Veteran's service-connected disabilities alone prevent him from engaging in substantially gainful employment.

The Veteran's disability ratings changed twice between January 10, 2002 and April 3, 2006:

First, a 30 percent rating for PTSD was assigned effective June 3, 2002 in the March 2006 rating decision implementing the Board's grant of service connection, increasing the Veteran's combined rating to 70 percent.  

Second, the RO granted service connection for a low back disability assigning an initial 20 percent rating effective February 7, 2005, increasing his combined rating to 80 percent.  During all of these periods he met the schedular requirements for TDIU.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran had submitted and the RO had obtained copies of his VA treatment records dated from 2002.  In these records, a March 2002 treatment note indicates that the Veteran thought himself unable to work.  Repeated entries from a VA psychiatrist in 2002 indicate a GAF score of 24 based on the Veteran's disabilities and personal circumstances.  The psychiatrist considered the Veteran unable to work.  Other GAF scores in that period show scores of 40 and 51.  The accompanying notes do not indicate that the Veteran was unable to work, but they do show the Veteran had periods of homelessness, living off of the charity of his ex-wife, and significant disability due to both PTSD and his left hand disabilities.  

The Veteran has also been on Social Security Administration disability benefits during the period on appeal.  The Veteran was first awarded benefits in 2002, with a disability beginning date of January 1, 2002.  The primary diagnosis was PTSD and the secondary diagnosis was depression.  This is strong evidence that the Veteran was unable to obtain or retain employment during this period. 

The Veteran has reported employment from October 2004 to February 2006.  He contends that he got this employment through a friend and that it was a sheltered environment.  Furthermore, treatment records show that the Veteran suffered a heart attack in December 2004 and did not work again until mid-2005.  He ultimately resigned from his employment in February 2006.  The Veteran's employment was limited by his prior work history in manual labor combined with the 60 percent combined left hand disability.  

The objective evidence as to the severity of the Veteran's service-connected conditions shows that the conditions would prevent him from being employed outside of a sheltered environment from January 10, 2002.  In this case, the evidence is at in equipoise that the Veteran's service-connected disabilities made him unemployable.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is warranted as of January 10, 2002.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine and applied it.  The Veteran's claim will be granted.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

In this regard, it is important for the Veteran to understand that he was not service connected for PTSD prior to this date (January 10, 2002), therefore, there is no basis to award the Veteran a higher evaluation prior to this time.  Without being service connected for PTSD/depression, the clear cause of his unemployment, there is no basis for the Veteran to be awarded TDIU, even with consideration of the disabilities that were service connected prior to this time which, while they caused the Veteran problems, clearly did not rise to the level needed for TDIU (the Veteran own statements are found to support this finding).

Duties to Notify and Assist

VA bears statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an earlier effective date for TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Board has granted the claim as of January 10, 2002, the date of service connection for the underlying PTSD.  As discussed above, the outcome of this case has been determined based on the date of the filing of the service connection claim and not on the basis of receipt of evidence.  See Rice and Comer, supra.  The effective date of service connection for PTSD was decided in the 2010 Board decision and is now res judicata.  There is no amount of notice that could change the outcome of the instant earlier effective date claim for TDIU.  The Board also concludes VA's duty to assist has been satisfied.  Again, the outcome of the instant case has been decided based on receipt of claims and the procedural status of prior claims.  There is no amount of assistance that VA could provide that would alter the outcome of these findings of fact.  The Board finds that any error related to duty to notify or assist obligations is harmless.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2010).



ORDER

Entitlement to an effective date of January 10, 2002, but no earlier, for the assignment of TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


